Citation Nr: 1601201	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent prior to June 20, 2007, and a rating higher than 10 percent since September 1, 2007, for a left wrist disability (claimed as Kienbock's disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 2002 to September 2006.
This matter is on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in June 2014 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

For the period prior to June 20, 2007, and since September 1, 2007, the Veteran's left wrist disability has manifested dorsiflexion to no worse than 60 degrees and palmar flexion to no worse than 20 degrees, even with pain and after repetition; ankylosis of the wrist has not been diagnosed.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for a left wrist disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5020 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran claims that her service-connected left wrist disability is more severe than her 10 percent evaluation indicates.

The Veteran has been service-connected for Kienbock's disease in the left wrist since the time she left active duty in September 2006.  She received a 10 percent rating for this disability for the entire period on appeal, except for the period from June 20, 2007 to September 1, 2007, where she received a 100 percent rating based on the need for convalescence, so medical records from this period, while reviewed, cannot be the basis of the grant unless they show a chronic worsening of the problem because the Veteran is already in receipt of a total disability evaluation during this time.

The RO assigned a 10 percent disability rating for her Kienbock's disease, left wrist (previously evaluated as left wrist tendonitis)(minor) under Diagnostic Code 5020 for synovitis, which shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  The evidence establishes the Veteran's dominant hand is her right hand, so her left wrist disability is rated for impairment of the minor upper extremity.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, DC 5214 (ankylosis) or DC 5215 (limitation of motion).  The Board notes that the record does not reflect and the Veteran does not allege that she suffers from ankyloses of the wrist.  Therefore, the criteria pursuant to DC 5214 are inapplicable in this case.

Under DC 5215, a 10 percent rating is warranted for the major wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a. 

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees. 38 C.F.R. § 4.71.

Turning to the merits of the claim, the service treatment records include a May 2006 report which indicates a complaint of swelling, weakness, and left wrist pain.  At that time, tenosynovitis of the hand/wrist with joint pain localized in the wrist was diagnosed.

Private hospital records include a June 2006 report which reflects the Veteran's complaints of a two-month history of left wrist pain with swelling.  She had a loss of strength in her arm due to the wrist pain and occasional numbness in her hand.  She was unable to lift a water bottle and could not lift her child.

On examination, there was some mild tenderness to palpation of the medial condyle with moderate tenderness to palpation of the lateral epicondyle extending in to the extensor wad, but not along the course of the radial tunnel.  There was no Tinel's sign along the course of the radial, ulnar, or median nerves of the proximal forearm or distal forearm or pain with compression of the radius against the ulna.  There was minimal tenderness to palpation over the first and third dorsal compartments.  There was marked tenderness to palpation with scaphoid shift testing as well as even greater tenderness to palpation along the FCR tendon just proximal to the scaphoid tip.  There was no evidence of tenderness to palpation of the TMC joint or over the volar aspects of the MP joint of the thumb, index, long, ring, or small fingers.  The assessment was left flexor carpi radialis tendinitis.  An X-ray examination showed no evidence of any bony abnormalities.

A July 2006 report reflects that the Veteran was six weeks status post a left wrist steroid injection.  On examination, she had no significant tenderness with compression of the radius against the ulna with moderate tenderness to palpation of the first dorsal extensor compartments.

Range of motion of measurements of the left wrist revealed 22 degrees flexion, 54 degrees extension, 20 degrees radial deviation, 8 degrees ulnar deviation, and 90 degrees of pronation and supination.

The assessment was that she had some rather marked limitation of range of motion of the left wrist consistent with a diagnosis of tendinitis.

On March 2007 VA joints examination, the Veteran presented with complaints of left wrist pain after sleeping.  She underwent physical rehabilitation and received a steroid injection and a wrist splint.  However, she had continued complaints of left wrist pain.  Examination of the left wrist showed no deformity, giving way, instability, stiffness, or incoordination.  However, there was weakness, decreased speed of joint motion, and flare-ups of joint disease moderate in severity which occurred every 1 to 2 months and lasted from 3 to 7 days.  There was also tenderness, painful movement, and guarding of movement of the left wrist.

Range of motion measurements of the left wrist revealed 45 degrees ulnar deviation, 20 degrees radial deviation, 60 degrees dorsiflexion, and 60 degrees palmar flexion.  An X-ray examination of the left wrist indicated mild osteopenia, but was otherwise normal.  An X-ray examination of the left hand indicated a small area of increased radiodensity in the distal aspect of the right radius probably representing a bony island.

VA treatment records include an April 2007 report which reflects continued complaints of chronic left wrist pain that was worse with lifting.  The assessment was left wrist tendinitis pain.  In June 2007, she underwent surgery on the left scaphocaptite joint and lunate bone of the left wrist. 

A January 2008 report reflects a diagnosis of left wrist dorsal incision pain in flexion and extension of the wrist.  The assessment was Kienbock's disease.  In February 2008, the Veteran stated that NSAIDs failed to provide pain relief, but pain had subsided.  The assessment was status post fusion and bone graft left wrist with increasing pain likely due to synovitis.  Occupational therapy resulted in some additional strength in the left wrist.  In September 2008, she complained of pain rated from 6 to 9 out of 10 on the pain scale.  However, she denied taking any medications for left wrist pain and sought a medical clearance for a job in security at the hospital.  In February 2011, she was able to perform daily activities without limitation or pain, including pushups, yoga, and martial arts.  On examination, she had full strength and range of motion of both wrists.  She had no activity limitations.

Pursuant to the Board's June 2014 remand, in July 2014 the Veteran underwent a VA wrist conditions Disability Benefits Questionnaire examination at which time she presented with complaints of being unable to open a door or a water bottle due to her left wrist disability.

Range of motion measurements of the left wrist revealed 20 degrees palmar flexion, 60 degrees dorsiflexion, 30 degrees ulnar deviation, and 10 degrees radial deviation.  She was able to perform repetitive-use testing and there was no additional limitation in range of motion after repetitive-use testing.  Range of motion was not painful on active, passive, and/or repetitive use testing.  There was pain when the joint was used in weight-bearing or non-weight bearing which contributed to functional loss or additional limitation of range of motion.  However, there was no localized tenderness or pain to palpation of the joints or soft tissue.  There was less movement than normal of the left wrist and pain with weight-bearing.  However, there was no functional loss during flare-ups or when the joint was used repeatedly over a period of time.  Muscle strength was normal and there was no evidence of ankyloses.  

The left wrist disability had improved with surgery, but the Veteran had continued complaints of pain and some decreased range of motion.  She wore a brace on her left wrist for support.  There was a scar on the left dorsal wrist which measured 6 centimeters by 1 centimeter.  On X-ray examination there was no evidence of degenerative or traumatic arthritis.  The impression was stable postoperative changes compatible with prior scapha capitate arthrodesis.  Persistent sclerosis of the lunate bone and no acute finding.  There was no evidence of crepitus. 

The examiner diagnosed avascular necrosis of the carpal bones in the left wrist.  With regard to employment, the left wrist disability made it difficult for her to perform certain activities like opening doors and carrying things which caused her to use her right hand more frequently.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's left wrist disability is not warranted.  Based on the evidence of record, the Board finds that Diagnostic Code 5003 does not allow for a higher initial disability rating.  Only one major joint (the left wrist) is involved, and there have been no incapacitating exacerbations, so a 10 percent disability rating is the maximum available disability rating available under Diagnostic Code 5003.
Moreover, the Veteran's dorsiflexion (extension) and palmar flexion measurements do not even meet the criteria for the currently assigned 10 percent disability rating under Diagnostic Code 5215 (hence the 10 percent disability rating under Diagnostic Codes 5020/5003, which allow for a 10 percent rating when limitation of motion is noncompensable, as noted above).  Dorsiflexion, at worst, has been limited to 60 degrees, even with pain and after repetition.  Palmar flexion has also been no worse than 20 degrees, even with pain and after repetition.  The criteria for a 10 percent disability rating for limitation of motion of the major extremity under Diagnostic Code 5215 is either dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Further, 10 percent is the maximum available disability rating under Diagnostic Code 5215.  Therefore, Diagnostic Code 5215 does not allow for a higher initial disability rating for any part of the rating period on appeal.

With regard to the DeLuca factors, the Board observes that the VA examiner and VA/private clinicians and therapists noted the Veteran's complaints of pain, difficulty with holding objects and her child, and limited range of motion due to her left wrist disability, and the Board has taken those complaints into consideration in its above discussion.  In this case, the 2007 VA examiner noted painful movement, while the 2014 VA examiner noted no pain during range of motion measurements or any additional loss of motion after repetition.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 10 percent.  Indeed, as noted above, the range of motion measurements recorded throughout the rating period on appeal do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for a higher disability rating (it is important for the Veteran to understand that these problems are the basis for the 10% rating, let alone a higher evaluation, especially in light of the noncompensable loss of motion of the wrist).  Moreover, as previously stated, the evidence of record does not show and the Veteran does not allege that she has ankyloses, which is necessary for a higher disability rating under DC 5214.

While the Board accepts the contentions of the Veteran that her left wrist disability causes her to experience pain, functional loss, and limitation of motion, providing the basis for the 10% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's left wrist.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for a higher initial disability rating.  However, the evidence does not demonstrate ankylosis or limitation of motion of individual digits so as to warrant a higher disability rating under Diagnostic Codes 5216 to 5230. Id.  See 38 U.S.C.A. § 4.71a.

The Board further finds that no separate compensable rating for the Veteran's left wrist scar.  While a left wrist scar was noted during a July 2014 VA examination, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran's central concern that her left wrist disability has negatively impacted her quality of life and causes difficulty with opening doors and carrying her child causing her to use her right hand more frequently, it is important for the Veteran to also understand that without some problems associated with her left wrist disability there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  Without consideration of the problems she cited and the other issues she has with her left wrist at this time, the current evaluation could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a left wrist disability.

With regard to her left wrist disability, the Veteran is competent to report her complaints of pain and weakness as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant higher ratings and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question).  She is not, however, competent to identify a specific level of disability of her left wrist disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left wrist disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's left wrist disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her complaints of weakness and pain due to her disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that she is unemployed due to her left wrist disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected left wrist disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in June 2007, which informed her of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for her service-connected left wrist disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in March 2007 and in July 2014, pursuant to the Board's June 2014 remand.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left wrist disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate her left wrist disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

A rating higher than 10 percent prior to June 20, 2007, and a rating higher than 10 percent since September 1, 2007, for a left wrist disability (claimed as Kienbock's disease), is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


